Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 11/03/2021 has been entered. Currently, claims 1, 15, and 20-34 remain pending in the application. Independent claims 1 and 15 are amended to depend on new independent claim 29. Also, new independent claims 21 and 29 have been amended to comprise the subject matter of cancelled claims 11-13. New claims 21-34 do not include new matter, but provide further limitations changing the scope of the claims. Claims 2-14 and 16-19 have been cancelled. Additionally, the claims have been amended to correct previous 35 USC 112(b) rejections set forth in the Non-Final Rejection mailed 08/03/2021. Lastly, new 35 USC 112(b) rejections are recited below. 
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Applicant’s amendment to introduce new independent claims 21 and 29 of inserting the subject matter of cancelled claim 11-13, makes the amended claims 21 and 29 now rejected under 35 USC 103 based on prior art in the 35 USC 103 rejection for cancelled claims 11-13. Overall, claims 1, 15 and 20-34 are now rejected under previous and new prior art: Shoureshi et al. (WO-2011082176-A), Harry et al. (U.S. .
Applicant makes the argument that in “In paragraph [0129] of Harry which paragraph is cited by the Examiner, it is taught to provide a pressure sensor to turn off the stimulation-device or to place the stimulation-device in lower power mode when not in use. Thus, it is not the energy supply that is switched on and off by the pressure sensor, but the stimulation device itself. Furthermore, in the device of Harry, the pressure sensor serves the sole purpose of switching on and off the stimulation device, i.e. the energy-consuming device. In the device as claimed in the present application, however, the pressure sensor device is used, in the first place, for measuring the treading load, which is then evaluated by the evaluation device. Moreover, Harry only teaches that the pressure sensor switched off the device, when not in use, but does not teach the further feature of claim 21 that the device is switched on in the event that a treading load is detected. There is no suggestion whatsoever to be found in Harry that the pressure sensor would not only be used for switching off the device, but also for switching it on again” (Remarks, Pages 15-17).
In response to applicants arguments (Remarks, Pages 15-17), newly amended claims 21 and 29 are interpreted such that the energy supply devices supplies energy to the information transmission unit and the work switch turns on and off a supplied energy going to the information transmission unit by the energy supply device. Overall, Harry (US 20040173220) teaches this recited function as the controller operates as a work switch to turn on and off an energy supply going to the vibrational energy consuming device by the battery power source (Paragraphs 129-130). Furthermore, Harry teaches “the controller means further controls the power source to switch the power source on and off and to an . 
Claim Objections
Claims 27-28 are objected to because of the following informalities:  
In claim 27, line 1, rephrase “display means” to read --a display means--.
Claim 28 recites the limitation "reset in the form of a calibration button" in lines 3-4.  There is no explanation of a specific structural form of a calibration button in the specifications, so for examination purposes “a reset in the form of a calibration button” in claim 28 is interpreted as a --reset calibration button--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation device” in claims 21, 26, 29, and 32; “information transmission unit” in claims 21, 29, and 32; “locking device” in claim 1; and “locking element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “element”, “structure”, “unit”, and “device” are generic placeholders for the word “means”. For examination purposes, “evaluation device” in claims 21, 26, 29, and 32 is interpreted as a structure wherein a “predetermined maximum value and/or maximum value range of the permissible treading load can be stored and which is adapted to determine a sensor value from the sensor signal of the pressure sensor and to compare the determined sensor value with the predetermined maximum value and/or the maximum value range” (Specification, Page 8, lines 27-31). For examination purposes, “information transmission unit” in claims 21, 29, and 32 is interpreted as “able to emit an optical and/or acoustic signal” (Page 8, lines 31-32). For examination purposes, “locking device” in claim 1 is interpreted as a “locking element, a guide rail, a spring element, and a fixing element” (Specification, Page 6, lines 2-3 and Page 13, lines 17-18). For examination purposes, “locking element” in claim 1 is interpreted as “U-shaped as a whole with two legs 54, 54' and a bar 55 connecting these two legs 54, 54'. A central through-opening 511 is formed in the bar 55, inside which an internal thread is formed having one or more latching elements” (Specification, Page 14, lines 8-10)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “display means” in claim 27.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-26, 30 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, line 1 recites “four pressure sensors” and claim 26, line 1 recites “a plurality of pressure sensors”. These phrases render the claim indefinite because claim 21, lines 3 recites “at least one pressure sensor”. Therefore, the independent claim sets forth “at least one pressure sensor” and the child claims 25-26 sets forth “four pressure sensors” and “a plurality of pressure sensors”, respectively, such that it is unclear if the at least one pressure sensor is four pressure sensors or if the newly recited four pressure sensors are in addition to the at least one set pressure sensor set forth in the parent claim 21.  
Claim 30, line 4, recites “a foot part” which renders the claim indefinite as it is unclear whether this foot part is a double inclusion of the same as the previously mentioned “foot part” in line 2. For examination purposes, “a foot part” in claim 30, line 4 is interpreted as --the foot part--.
Claim 32, line 3, recites “the display means”. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the display means” to read --a display means--.
Claim 33, line 2, recites “a foot part” which renders the claim indefinite as it is unclear whether this foot part is a double inclusion of the same as the previously mentioned “foot part” in claim 31, line 2. For examination purposes, “a foot part” in claim 33, line 2 is interpreted as --the foot part--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shoureshi et al. (WO-2011082176-A1) in view of Harry et al. (U.S. Patent Pub. No. 20040173220-A1).
Regarding claim 21, Shoureshi discloses a sole part  106,108 (Page 14, lines 3-4 and Figures 1, 4) comprising a pressure sensor device 404 (Page 14, lines 3-4 and Figure 4) for detecting a treading load of the sole part by a patient, with at least one pressure sensor 404 adapted to output a sensor signal (Page 14, lines 1-4,); an evaluation device 163 (Page 14, line 1, logic unit 163 is the structure as defined by the 112f analysis above) in which a predetermined maximum value and/or maximum value range of a permissible treading load can be stored (Page 14, lines 11-14, Based on the input received, the processor may store and process the information), and which is adapted to determine a sensor value from the sensor signal of the pressure sensor 404  and to compare (Page 14, lines 11-14, Based on the input received, the processor may process the information, for example  if the pressure exerted by the patient's foot on sole 108 is too high) a determined sensor value with the predetermined maximum value and/or the maximum value range; an information transmission unit (Page 14, lines 15-18, The logic unit 163 may also provide visual signals to the patient, physician, or some other individual through one or more indicators 116 such as a series of LED lights. The logic unit 163 may activate one or more of the LED lights based on a sensed or determined condition; This is the structure as defined by the 112f analysis above) that is adapted to emit an optical (Page 11, lines 15-18, LED lights) signal if the maximum value and/or the maximum value range is exceeded by the determined sensor value 
However, Shoureshi fails to explicitly disclose an energy supply device for supplying the evaluation device and/or the information transmission unit with energy; and a work switch, wherein the work switch is adapted to switch on an energy supply by the energy supply device in an event that a treading load is detected by the pressure sensor device and to switch off an energy supply by the energy supply device in an event that no treading load is detected by the pressure sensor device for a certain time period.
Harry teaches an energy supply device (Paragraphs 129-130, battery power source) for supplying the analogous information transmission unit (Paragraphs 129-130, stimulating elements which provide a visible and physical vibrational response of the given signal. This is an equivalent structure as defined by the 112f analysis above) with energy (Paragraphs 129-130 battery power source supplies power to the vibrational stimulating device); and a work switch (Paragraphs 129-130 and claim 106, controller controls the power source to switch the power source on and off and to an activate power conservation mode based the detection of motion of the wearable system), wherein the work switch is adapted to switch on an energy supply by the energy supply device in an event that a treading loadis detected by the pressure sensor device (Paragraph 129) and to switch off an energy supply by the energy supply device in an event that no treading load (Paragraphs 129-130 and claim 106, using pressure sensor to detect if a user is standing up sitting down, whereby the pressure on a shoe device will be less than when the individual is standing. By sensing the activity of the individual, the controller can supply power or turn off or place the energy supply device in lower power mode to conserve battery life) is detected by the pressure sensor device for a certain time period.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pressure sensor, evaluation device, and information transmission unit of Shoureshi, so that an energy supply to the information transmission unit is switched on by the evaluation device during a treading load detected by the pressure sensor, as taught by Harry, in order to provide an improved support shell assembly that senses the activity of the individual and switches on and off the stimulating signals to conserve battery life when a pressure detection is below an operational threshold, such as when a user is sitting down (Harry, Paragraph 129). 
	Regarding claim 24, the combination of Shoureshi in view of Harry discloses the invention as described above and further discloses the sole part 106,108 which is a sole inlay (Page 7, line 14, Page 14, lines 3-4, and Figure 1) for a plaster or for an orthopaedic shoe 100 (Page 7, line 14, a pneumatic cast is considered an orthopedic shoe).
Regarding claim 29, Shoureshi discloses a support shell assembly 100 (Page 7, lines 14) with a sole part  106,108 (Page 14, lines 3-4 and Figures 1, 4) comprising a pressure sensor device 404 (Page 14, lines 3-4 and Figure 4) for detecting a treading load of the sole part by a patient, with at least one pressure sensor 404 adapted to output a sensor signal (Page 14, lines 1-4, The logic unit 163 may further receive signals from the pressure sensor 404); an evaluation device 163 (Page 14, line 1, logic unit 163 is the structure as defined by the 112f analysis above) in which a predetermined maximum value and/or maximum value range of a permissible treading load can be stored (Page 14, lines 11-14, Based on the input received, the processor may store and process the information), and which is adapted to determine a sensor value from the sensor signal of the pressure sensor 404  and to compare (Page 14, lines 11-14, Based on the input received, the processor may process the information, for example  if the pressure exerted by the patient's foot on sole 108 is too high) a determined sensor value with the predetermined maximum value and/or the maximum value range; an information transmission unit (Page 14, lines 15-18, The logic unit 163 may also provide visual signals to the patient, physician, or some other individual through one or more indicators 116 such as a series of LED lights. The logic unit 163 may activate one or more of the LED lights based on a sensed or determined condition; This is the structure as defined by the 112f analysis above) that is adapted to emit an optical (Page 11, lines 15-18, LED lights when pressure exerted by foot is too high) signal if the maximum value and/or the maximum value range is exceeded by the determined sensor value 
However, Shoureshi fails to explicitly disclose an energy supply device for supplying the evaluation device and/or the information transmission unit with energy; and a work switch, wherein the work switch is adapted to switch on an energy supply by the energy supply device in an event that a treading load is detected by the pressure sensor device and to switch off an energy supply by the energy supply device in an event that no treading load is detected by the pressure sensor device for a certain time period.
Harry teaches an energy supply device (Paragraphs 129-130, battery power source) for supplying the analogous information transmission unit (Paragraphs 129-130, stimulating elements which provide a visible and physical vibrational response of the given signal. This is an equivalent structure as defined by the 112f analysis above) with energy (Paragraphs 129-130 battery power source supplies power to the vibrational stimulating device); and a work switch (Paragraphs 129-130 and claim 106, controller controls the power source to switch the power source on and off and to an activate power conservation mode based the detection of motion of the wearable system), wherein the work switch is adapted to switch on an energy supply by the energy supply device in an event that a treading load is detected by the pressure sensor device (Paragraph 129) and to switch off an energy supply by the energy supply device in an event that no treading load (Paragraphs 129-130 and claim 106, using pressure sensor to detect if a user is standing up or is sitting down, whereby the pressure on a shoe device will be less than when the individual is standing. By sensing the activity of the individual, the controller can turn on or turn off or place the energy supply device in lower power mode to conserve battery life) is detected by the pressure sensor device for a certain time period.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pressure sensor, evaluation device, and information transmission unit of Shoureshi, so that an energy supply to the information transmission unit is switched on by the evaluation device during a treading load detected by the pressure sensor, as taught by Harry, in order to provide an improved support shell assembly that senses the activity of the individual and switches on and off the stimulating signals to conserve battery life when a pressure detection is below an operational threshold, such as when a user is sitting down (Harry, Paragraph 129). 
Regarding claim 32, the combination of Shoureshi in view of Harry discloses the invention as described above and further discloses a receptacle 140 (Shoureshi, Page 9, lines 25-26 and Figure 1, recessed portion 140 may be shaped and sized to correspond with a control mechanism 160) for accommodating the evaluation device 163.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shoureshi et al. (WO-2011082176-A1) in view of Harry et al. (U.S. Patent Pub. No. 20040173220-A1), as applied to claim 29, and in further view of Hopmann (U.S. Patent Pub. No. 20110009791) and Hines (U.S. Patent No. 5716336).
Regarding claim 1, the combination of Shoureshi in view of Harry discloses the invention as described above and further discloses a calf part 102,104 (Shoureshi, Page 7, line 26 and Figure 1, front and rear shells 102,104).
However, the combination of Shoureshi in view of Harry fails to explicitly disclose a foot part which is pivotably connectable to the calf part; and a locking device with a guide rail attached to the calf part or to the foot part and with a locking element, wherein the locking element, for adjusting a bending angle between the calf part and the foot part, is displaceable along the guide rail and fixable in a desired position on the guide rail.
Hopmann teaches an analogous support shell assembly 20 (Paragraph 36 and Figure 1) with a foot part 23 which is pivotably connectable to the analogous calf part 21 (Paragraph 36 and Figure 1,  pivot joints 22); and a locking device 49 (Paragraph 41 and Figure 2, bending angle setting device 49 is an equivalent structure as defined by the 112f analysis above) with a guide rail (Paragraph 44 and Figure 4, guide rail 66 formed at the heel strut 47 of the calf part 21 and allows for interconnection between the calf part 21 and foot part 23) attached to the analogous calf part 21 or to the foot part 23 and with a locking element 63 (Paragraphs 44-45 and Figure 4, The engaging bars 71, 72 rest against the flap stop 63 with stop pieces 73, 74 so as to be opposed to one another, such that movement of the flap stop 63 transversal to the guide rail 66 is not possible neither into the one axial direction nor into the other axial direction. The articulated flap 50 of the bending angle setting device 49 in the present case is designed with a U-shape and is pivotally connected to articulated brackets 61, 62 formed at the heel connection 48 of the support bow arrangement 24 via an articulated joint 59, 60 respectively formed at the free ends of flap bows 57, 58. This is the structure as defined by the 112f analysis above), wherein the locking element 63, for adjusting a bending angle (Paragraph 47 and Figure 4) between the analogous calf part 21 and the foot part 23, is displaceable along the guide rail 66 and fixable in a desired position on the guide rail 66.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the calf part of the support shell assembly of Shoureshi in view of Harry, so that there is a pivotal connection between the calf part and a foot part with a guide rail coupling with a displaceable and fixable locking element for adjusting a bending angle between the calf part and a foot part, as taught by Hopmann, in order to provide an improved support shell assembly with an enhanced calf part connection with a foot plate for adjusting and setting articulation of the foot and calf part increasing securement and operation during a user’s standing and walking therapy (Hopmann, Paragraphs 44-45).
However, the combination of Shoureshi in view of Harry in view of Hopmann fails to explicitly disclose wherein the locking device additionally comprises a spring element which applies a spring force to the locking element in such a way that displacement of the locking element along the guide rail is facilitated or made difficult. 
Hines teaches an analogous support shell assembly 10,11 (Col. 1, lines 46-47 and Figure 3, ankle brace composed of a leg portion 10 and a foot support 11) wherein the analogous locking device 18,30 (Col. 2, lines 7-8, and Figure 5, control plunger which comprises a base in the form of a piston 31 and the tip 30 inserted within the chamber 25 of bracket 18. This is an equivalent structure as defined by the 112f analysis above) additionally comprises a spring element 33 (Col. 2, lines 9-10 and Figure 5) which applies a spring force to the analogous locking element 20 (Col. 1, line 58 and Figure 5, ribbon control strip 20 is an equivalent structure as defined by the 112f analysis above) in such a way that displacement of the analogous locking element 20 along the analogous guide rail 25 (Col. 1, line 58 and Figure 5, ribbon control strip 20 engaged in chamber 25) is facilitated or made more difficult (Col. 2, lines 16-19 and Figure 5).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the locking device and locking element of the support shell assembly of Shoureshi in view of Harry in view of Hopmann, so that the locking device comprises a spring element which applies a spring force to the locking element for displacement along the guide rail, as taught by Hines, in order to provide an improved support shell assembly with an improved locking device that has a biasing spring for simple and quick adjustment of the locking element by compressing the spring to release the locking element along the guide rail (Hines, Col. 2, lines 16-19).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shoureshi et al. (WO-2011082176-A1) in view of Harry et al. (U.S. Patent Pub. No. 20040173220-A1), as applied to claim 29, and in further view of Hu et al. (U.S. Patent Pub. No. 20090287127) and Reese (U.S. Patent Pub. No. 20170095365).
Regarding claim 15, the combination of Shoureshi in view of Harry discloses the invention as described above but fails to explicitly disclose an inlay comprising: a first chamber; a second chamber, a first valve device by means of which a fluid can be introduced into the first chamber to stiffen the inlay in a first area.
Hu teaches (Paragraphs 181-182; Figure 31) an inlay 1230 (Paragraph 181 and Figure 31, hinged circumferential walker 1230) comprising: a first chamber 1242 (Paragraph 182 and Figure 31, medial bladder 1242); a second chamber 1242 (Paragraph 182 and Figure 31, lateral bladder 1242), a first valve device 1240 (Paragraph 182 and Figure 31, medial inflation tubing 1240 connected to selector/release valve assembly 1238 for pumping or suctioning. This is an equivalent structure as defined by the 112f analysis above) by means of which a fluid can be introduced into (Paragraph 182 and Figure 31, the selector/release valve assembly 1238 can be used to selectively inflate medial bladder 1242 through the medial inflation tubing 1240) the first chamber 1242 to stiffen (Paragraph 182 and Figure 31, the selector/release valve assembly 1238 can be used to selectively inflate medial bladder 1242 through the medial inflation tubing 1240 to provide more compression to medial portions) the inlay 1230 in a first area (Paragraph 182 and Figure 31, stiffening a medial portion of posterior shell 1234); and a second valve device 1240 (Paragraph 182 and Figure 31, lateral inflation tubing 1240 connected to selector/release valve assembly 1238 for pumping or suctioning. This is an equivalent structure as defined by the 112f analysis above) by means of which a fluid can be discharged from (Paragraph 182 and Figure 31, the selector/release valve assembly 1238 can be used to selectively deflate lateral bladder 1242) the second chamber 1242. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inlay of Shoureshi in view of Harry, so that there is an inlay which includes a first chamber, second chamber, first valve device, and second valve device, as taught by Hu, in order to provide an improved inlay wherein a user is able to selectively inflate and deflate the first chamber or second chamber for adjusting the desired compression to reach an optimal therapeutic pressure (Hu, Paragraph 182). 
However, the combination of Shoureshi in view of Harry in view of Hu also fails to explicitly disclose a second chamber which contains a plurality of moulded bodies, and a second valve device by means of which a fluid can be discharged from the second chamber in order to stiffen the inlay in a second area. 
Reese teaches (Paragraphs 11, 16-18; Figure 3) an analogous inlay 300 (Paragraphs 16-17 and Figure 3, vacuum splint 300 adapted to immobilize a patient’s foot and ankle) comprising an analogous second chamber 310 (Paragraph 17 and Figure 3, outer sheeting 310 of the vacuum splint 300 may have a chamber therein) which contains a plurality of moulded bodies (Paragraph 17 and Figure 3, outer sheeting 310 of the vacuum splint 300 may have a chamber therein that is filled with 2-millimeter expanded polystyrene balls), and an analogous second valve device 330,340 (Paragraph 18 and Figure 3, The valve 330 may be coupled to a vacuum tube 340 or, as an alternative, any other suction allowing air to be evacuated from within the outer sheeting 310 is an equivalent structure as defined by the 112f analysis above) by means of which an analogous fluid (Paragraph 18, fluid is airflow) can be discharged from (Paragraph 18 and Figure 3, The valve 330 may be coupled to a vacuum tube 340 or, as an alternative, any other suction allowing air to be evacuated from within the outer sheeting 310) the analogous second chamber 310  in order to stiffen (Paragraphs 11, 18, and Figure 3, vacuum splint 300 comprises outer sheeting layer that is filled with a large quantity of polystyrene balls, such that when air is evacuated from the interior of the sleeve, the splint becomes rigid, immobilizing the injured area) the analogous inlay 300 in a second area (Paragraph 18 and Figure 3, area comprising the outer sheeting 310 is stiffened). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second chamber of Shoureshi in view of Harry in view of Hu, so that the second chamber contains a plurality of moulded bodies such that when the second chamber is deflated by the second valve device the area becomes stiffened, as taught by Reese, in order to provide an improved inlay with an improved suction effect allowing air to be evacuated from the second chamber so that the second chamber becomes rigid and immobilizes an injured area of a patient that is compressed by the second chamber (Reese, Paragraphs 11 and 17-18). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shoureshi et al. (WO-2011082176-A1) in view of Harry et al. (U.S. Patent Pub. No. 20040173220-A1) in view of Hu et al. (U.S. Patent Pub. No. 20090287127) in view of Reese (U.S. Patent Pub. No. 20170095365), as applied to claim 15, and in further view of Kovac (WO 9401013 A1).
Regarding claim 20, the combination of Shoureshi in view of Harry in view of Hu in view of Reese discloses the invention as described above but fails to explicitly disclose wherein the inlay is an inner shoe.
Kovac teaches (Page 5, lines 25-28, 31; Figure 4) an analogous inlay 18,19 (Page 5, lines 25-28 and Figure 4, Inner boot 18 is adapted to abut the sole, toes, sides, arch, ankle and shin of a user, and inner heel 19 is adapted to abut the user's heel, rear ankle and the lower back leg; Page 5, line 31 and Figure 4, two way exhaust valve 24 connected to support chamber 20,21,22 for inflating and deflating inner boot 18) is an inner shoe (Page 5, lines 25-28, inner boot 18 and inner heel 19 form an inner shoe).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inlay of Shoureshi in view of Harry in view of Hu in view of Reese, so that the inlay is a shoe, as taught by Kovac, in order to provide an improved inlay that covers a user’s ankle, toes, sides, instep, sole, and heel for increased comfort, shock absorption, and compression at the various portions of a user’s foot (Kovac, Page 5, lines 25-28, 31).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shoureshi et al. (WO-2011082176-A1) in view of Harry et al. (U.S. Patent Pub. No. 20040173220-A1), as applied to claim 21, and in further view of Yuge et al. (WO 2017208480 A1).
	Regarding claim 22, the combination of Shoureshi in view of Harry fails to explicitly disclose a switch to define a zero point with respect to the treading load.
	Yuge teaches an analogous sole part 10 (Page 4/34, Paragraph 6 and Figure 1) comprising a switch (Page 4/34, Paragraph 6, operator presses up or down button of the sensor of the display operation device 60 to define a reference load with respect to standing load) to define a zero point with respect to the treading load. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sole part of Shoureshi in view of Harry, to include a switch to define a zero point, as taught by Yuge, in order to provide an improved sole part with a switch for defining a threshold reference foot pressure quantity given during a posture of standing (Yuge, Page 4/34, Paragraph 6).
	Regarding claim 23, the combination of Shoureshi in view of Harry in view of Yuge discloses the invention as described above and further discloses wherein the zero point corresponds to the load measured during normal upright standing (Yuge, Page 4/34, Paragraph 6, reference threshold load set during standing state position).
Claims 25-27, as best understood given by the 35 USC 112(b) rejection, are rejected under 35 U.S.C. 103 as being unpatentable over Shoureshi et al. (WO-2011082176-A1) in view of Harry et al. (U.S. Patent Pub. No. 20040173220-A1), as applied to claim 21, and in further view of Cattin et al. (FR 2929827 A1).
Regarding claim 25, the combination of Shoureshi in view of Harry discloses the invention as described above but fails to explicitly disclose wherein four pressure sensors are provided, of which one pressure sensor is located in a proximal area, on pressure sensor is located in a distal area and two pressure sensors are located next to each other in a central area of the sole part.
Cattin teaches wherein four pressure sensors 4are provided, of which one pressure sensor is located in a proximal area, one pressure sensor is located in a distal area and two pressure sensors are located next to each other in a central area of the analogous sole part 2 (Page 3/26, Paragraph 2 and Figure 2, force-measuring devices 3 with microsensor 4 distributed at locations in sole 2 comprising one in a proximal area, one in a distal area, and two located next to each other in a central area of the sole 2) .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pressure sensors of Shoureshi in view of Harry, so that there is a proximal, distal, and two central pressure sensors, as taught by Cattin, in order to provide an improved sole part with a pressure sensor distribution for measuring the loads applied to three different areas of the user’s foot for an accurate overall ground force value (Cattin, Page 3/26, Paragraph 2). 
Regarding claim 26, the combination of Shoureshi in view of Harry in view of Cattin discloses the invention as described above but fails to explicitly disclose wherein a plurality of pressure sensors is provided, and wherein the evaluation device is adapted to sum the sensor signals received from the plurality of pressure sensors.
Cattin teaches an analogous sole part 2 wherein a plurality of pressure sensors 4 (Page 3/26, Paragraph 2 and Figure 2, force-measuring devices 3 with microsensor 4 distributed at locations in sole 2) is provided, and wherein the analogous evaluation device 73 (Page 5/26, Paragraphs 2-3, temporal sum of each vertical force of each pressure sensor provides a component of the overall force of the ground support performed by processing unit 73; This is the structure as defined by the 35 USC 112f analysis above) is adapted to sum the sensor signals received from the plurality of pressure sensors 4.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pressure sensors of Shoureshi in view of Harry, so that there are a plurality of pressure sensors with their values summed, as taught by Cattin, in order to provide an improved sole part with a pressure sensor distribution for measuring the loads applied to three different areas of the user’s foot for an accurate ground force value (Cattin, Page 5/26, Paragraphs 2-3). 
Regarding claim 27, the combination of Shoureshi in view of Harry discloses the invention as described above but fails to explicitly disclose a display means for indicating the determined sensor values.
Cattin teaches an analogous sole part 2 (Page 3/26, Paragraph 2 and Figure 2, force-measuring devices 3 with microsensor 4 distributed at locations in sole 2) with a display means 79  (Page 5/26, Paragraph 2) for indicating the analogous determined sensor 4 values.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the determined sensor value signals of the sole part of Shoureshi in view of Harry, so that the sensor values are displayed, as taught by Cattin, in order to provide an improved sole part with an enhanced pressure sensor reading of the values displayed on a screen for the user to visualize the calculated amount of force (Cattin, Page 5/26, Paragraph 2).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shoureshi et al. (WO-2011082176-A1) in view of Harry et al. (U.S. Patent Pub. No. 20040173220-A1), as applied to claim 21, and in further view of Yuge et al. (WO 2017208480 A1) and Avni et al. (U.S. Patent Pub No. 20080167580) and Root (U.S. Patent Pub. No. 20020100179 A1).
Regarding claim 28, the combination of Shoureshi in view of Harry discloses the invention as described above and further discloses an electronic circuit (Shoureshi, Page 13, line 32, Page 14, lines 17-20, ), which comprises a battery (Shoureshi, Page 14, line 20), an LED lamp (Shoureshi, Page 14, lines 15-24) which signals by flashing.
However, the combination of Shoureshi in view of Harry fails to explicitly disclose a push button for setting the maximum value of the treading load. 
	Yuge teaches an analogous sole part 10 (Page 4/34, Paragraph 6 and Figure 1, foot brace 10) comprising a push button (Page 4/34, Paragraph 6, operator presses up or down button of the sensor of the display operation device 60 to define a maximum reference load with respect to standing load) for setting the maximum value of the treading load. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the circuit of the sole part of Shoureshi in view of Harry, to include a push button to set a maximum treading load value, as taught by Yuge, in order to provide an improved sole part with a switch for defining a maximum threshold reference foot pressure quantity given during a posture of standing (Yuge, Page 4/34, Paragraph 6).
However, the combination of Shoureshi in view of Harry and Yuge fails to explicitly disclose an LED lamp which signals confirmation of the treading load by flashing. Shoureshi however, does teach that it is known to include an LED lamp which flashes to provide any visual indication desired (Shoureshi, Page 14, lines 15-24).
Avni teaches an analogous sole part 20 (Paragraph 162 and Figure 1, insole system 20) with an analogous LED lamp (Paragraphs 39, 163, 200, series of LED flash to activate to provide feedback for optimal loading given by a value of pressure sensor for visually alerting proper walking form) which signals confirmation of the treading load by flashing.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the LED lamp of Shoureshi in view of Harry, so that the LED lamp signals confirmation of the treading load, as taught by Avni, in order to provide an improved sole part with an enhanced circuit having an LED that responds to the sequence of measurements from the force sensor that matches a predetermined sequence or does not match the sequence, to provide an optimal target treading load (Avni, Paragraph 39). 
However, the combination of Shoureshi in view of Harry also fails to explicitly disclose a reset in the form of a calibration button.
Root teaches an analogous sole part 71 (Paragraph 61 and Figure 8, casting plate 71 brought into contact with sole of a patient’s foot) with a reset in the form of a calibration button 75 (Paragraph 61 ).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the circuit of the sole part of Shoureshi in view of Harry, to include a reset calibration button, as taught by Root, in order to provide an improved sole part with an enhanced circuit having a reset calibration button for calibrating and resetting the measured sensor values to zero on a display (Root, Paragraph 61).
Claims 30-31 and 34, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Shoureshi et al. (WO-2011082176-A1) in view of Harry et al. (U.S. Patent Pub. No. 20040173220-A1), as applied to claim 29, and in further view of Hopmann (U.S. Patent Pub. No. 20110009791).
Regarding claim 30, the combination of Shoureshi in view of Harry discloses the invention as described above and further discloses a calf part 102,104 (Shoureshi, Page 7, line 26 and Figure 1).
However, the combination of Shoureshi in view of Harry fails to explicitly disclose a foot part, to which the sole part can be connected, and the foot part which is pivotably connectable to the calf part.
Hopmann teaches an analogous support shell assembly 20 (Paragraph 36 and Figure 1) wherein a foot part 23 (Paragraphs 52 and Figure 7, sole device 84 removably connected to the the bow base 36 of the support bow arrangement 24 of the foot part 23), to which the analogous sole part 84 can be connected, and the foot part 23 which is pivotably connectable (Paragraphs 36, 50-52, Figures 1 and 7, foot part 23 is pivotably connected to the calf part 21 via an articulated arrangement 22 of pivot joints) to the analogous calf part 21.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the calf part of the support shell assembly of Shoureshi in view of Harry, so that there is a pivotable connection between the calf part and a foot part, as taught by Hopmann, in order to provide an improved support shell assembly with an optimized coupling between the foot part and calf part for allowing a bending angle to occur there between for improved mobility and support for improving patient therapy (Hopmann, Paragraph 36).
Regarding claim 31, the combination of Shoureshi in view of Harry discloses the invention as described above but fails to explicitly disclose a foot part, to which the sole part is detachably connected by means of a snap-in connection.
Hopmann teaches an analogous support shell assembly 20 (Paragraph 36 and Figure 1) wherein a foot part 23 (Paragraphs 52 and Figure 7, sole device 84 removably connected tothe bow base 36 of the support bow arrangement 24 of the foot part 23), to which the analogous sole part 84 is detachably connected by means of a snap-in connection 112,113 (Paragraphs 52 and Figure 7).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sole part of the support shell assembly of Shoureshi in view of Harry, so that there is a snap-in connection between the sole part and a foot part, as taught by Hopmann, in order to provide an improved support shell assembly with an enhanced foot part and sole part connection that allows for detachable connection by snap in projections for a desirable adjusting of the sole part with respect to the foot part (Hopmann, Paragraph 52). 
Regarding claim 34, the combination of Shoureshi in view of Harry discloses the invention as described above but fails to explicitly disclose a foot part having a depression corresponding to an outer shape of the sole part, into which the sole part can be inserted.
Hopmann teaches an analogous support shell assembly 20 (Paragraph 36 and Figure 1) with a foot part 23 (Paragraph 52 and Figure 7, sole device 84 removably connected to the bow base 36 of the support bow arrangement 24 of the foot part 23) having a depression 83 corresponding to an outer shape 96 (Paragraph 52 and Figure 6) of the analogous sole part 84, into which the analogous sole part 84 can be inserted.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the foot part and sole part of the support shell assembly of Shoureshi in view of Harry, so that there is a depression at a foot part for the sole part to be inserted, as taught by Hopmann, in order to provide an improved support shell assembly with an enhanced foot part and sole part connection that creates increased securement of the sole part with respect to the foot part (Hopmann, Paragraph 52). 
Claim 33, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Shoureshi et al. (WO-2011082176-A1) in view of Harry et al. (U.S. Patent Pub. No. 20040173220-A1) in view of Hopmann (U.S. Patent Pub. No. 20110009791), as applied to claim 31, and in further view of McDonnell (U.S.  Patent Pub. No.20170172782).
Regarding claim 33, the combination of Shoureshi in view of Harry in view of Hopmann discloses the invention as described above but fails to explicitly disclose the foot part with a heel strap which forms a receptacle in the form of an interspace or gap.
McDonnell teaches an analogous support shell assembly 10b (Paragraph 40 and Figure 11,) comprising the analogous foot part 16b,18b (Paragraph 40 and Figure 11,) with a heel strap (Paragraph 40 and Figure 11, interspace at a heel portion between the upper frame 16b and lower frame 18b has connector 50b which is a receptacle for controller 66b) which forms a receptacle 50b in the form of an interspace or gap.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the foot part of Shoureshi in view of Harry in view of Hopmann, so that there is a heel strap which forms a receptacle, as taught by McDonnell, in order to provide an improved support shell assembly with an enhanced foot part having a heel strap with a receptacle for a controller to be placed at an interspace of the heel strap to allow for communication between the controller and the operatively coupled components of the support shell assembly located at an upper heel portion to increase protection of the controller (McDonnell, Paragraph 40).
Conclusion
Applicant's amendment of new independent claims 21 and 29 maintains and modifies the prior art rejection in the Non-Final Rejection mailed 08/03/2021 of claims 11-13 to correspond to the amendment. Also, Applicant's amendment in new claims 22-28 and 30-34 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786



/ERIN DEERY/               Primary Examiner, Art Unit 3754